DETAILED ACTION
This office action is in response to the communication received on 04/06/2021 concerning application no. 15/727,978 filed on 10/09/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 14, filed 04/06/2021, with respect to the specification and claim objections have been fully considered and are persuasive.  The specification and claim objections have been withdrawn.
Applicant’s arguments, see pages 17 – 25, filed 04/06/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 
Applicant's arguments filed 04/06/2021 regarding the 35 USC 112(a) rejection have been fully considered but they are not persuasive. Applicant alleges that specification discloses “medical images” with “reasonable clarity” and is therefore not deficient under 35 USC 112(a).  To the contrary, given the disparate requirements and operating characteristics of the differing imaging modalities that are not disclosed (at least electrical impedance tomography and ultrasound imaging and also optical, fluorescent and infrared imaging), the specification is not considered to be “reasonably clear” regarding all possible medical images.   For instance, . 
Applicant’s arguments, see pages 25 – 30, filed 04/06/2021, with respect to the rejection(s) of claim(s) 1 – 6, 9 – 16 and 19 – 26 under Gilboa and variously in view of Arimitsu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gilboa in view of Arimitsu and Ungi et al. (US 2014/0276001).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: display unit in claim(s) 9, 19 and 20 and memory unit in claims 21, 23 and 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 6, 9 – 16, 19, 20 and 21 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 – 26 require “medical image[s]”.  
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 6, 9 – 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 both recite identify or identifying “at least one medical image” on lines 8 and 7, respectively.  It is unclear if this recitation of “at least one medical image” is the same 
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 – 4, 6, 9, 10 – 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa (US 2008/0208041) in view of Arimitsu et al. (US 2016/0074063, herein Arimitsu) (Arimitsu and Gilboa cited in the action dated 02/02/2021) in view of Ungi et al. (US 2014/0276001, herein Ungi).
With regard to claim 1, Gilboa discloses a medical guidance system comprising: an orientation localizer, patch or sticker, including a plurality of fiducial markers, 310 – 313, and having a localized plane, common plane (Figs. 3a – 5b; [0011 – 0023, 0076]), wherein the orientation localizer is mountable at a skin entry point on a patient, one side of patch or sticker is covered with adhesive to be stuck on the skin of the patient [0041, 0063, 0075, 0082]; and a computer, 200, operatively connected to an image display, 230, and configured to: acquire a plurality of medical images of the patient with the orientation localizer, patch or sticker containing fiducial points, mounted on the patient (Fig. 2; [0020, 0022, 0063]); identify at least one medical image on which the orientation localizer having the localized plane is shown (Fig. 2; [0020, 0022, 0030, 0072]), register a position and orientation of the orientation localizer with the at least one medical image by matching a known layout of fiducial markers to at least one fiducial marker, reference mark, or to a center of the fiducial markers shown in the at least one medical image [0003, 0064 – 0069, 0072], compute, based on the at least one medical image on which the orientation localizer is shown, a cross sectional image [0020], determine, based on the cross sectional image, an insertion plane perpendicular to the localized plane, through triangulation calculations [0003]; and display on the image display, the at least one cross sectional image on the localized plane and/or the insertion trajectory on the insertion plane (Figs. 10a – 10d; [0090]). 
Gilboa fails to disclose computing a cross sectional image which is parallel to the localized plane, an insertion trajectory at an angle to the localized plane or wherein the orientation localizer guides a needle-like medical tool through the skin entry point to a target position inside the patient according to the insertion trajectory.
Arimitsu teaches an insertion trajectory at an angle to the localized plane or wherein the orientation localizer, 1, guides a needle-like medical tool, needle, through the skin entry point, P, to a target position inside the patient according to the insertion trajectory (Figs. 1 – 2; [0079, 0085, 0154, 0227]).
progress view, which is parallel to the localized plane (Fig. 12; [0067]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of computing a cross sectional image which is parallel to the localized plane, an insertion trajectory at an angle to the localized plane and wherein the orientation localizer guides a needle-like medical tool through the skin entry point to a target position inside the patient according to the insertion trajectory.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Gilboa to include the above recited limitations as taught by Arimitsu and Ungi, since this aids in providing a needle positioning apparatus that is suitable for, for example, in minimally invasive puncture treatment and can assist in providing a more exact location of needle placement, reduce the time required to place the needle, reduce the number of punctures during a procedure, reduce the number of images required to place the needle(s), and/or aid in the placement of multiple needles during a procedure and use of a “progress view” would allow monitoring of the current penetration depth of the needle.
With regard to claim 2, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer includes angular scales, a portion of 4a, that are arrayed on the orientation localizer, 1, and that indicate an angular position of the insertion plane with respect to a reference point, a previously unused portion of 4a, on the localized plane, wherein the computer determines a target angular scale corresponding to the insertion plane displayed on the image display, and displays the target angular scale together with the localized plane (Arimitsu: Fig. 1; [0075, 0078, 0084]).
claim 3, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer includes a stable body, 3, which includes the plurality of fiducial markers, 7, and a rotatable body, 4, which includes an insertion-plane indicator and a rotary encoder, scale 4a, wherein the orientation localizer is connected to the computer and exchanges encoder data of the angular position of the insertion-plane indicator, and wherein the computer determines the cross sectional image of an anatomy of the patient based on the insertion plane, insertion direction, corresponding to the angular position of the insertion-plane indicator (Arimitsu: Fig. 5; [0075, 0076, 0084, 0154]).
Regarding claim 4, Gilboa in view of Arimitsu and Ungi discloses wherein the computer, 200 (Gilboa), determines information about a planned insertion angle to insert the needle-like medical tool, needle 10 (Arimitsu: Fig. 1; [0085]), from the localized plane on the insertion plane, through triangulation calculations (Gilboa: [0003, 0091]), and wherein the computer sends the information, guidance information in the form of size variable cross and star reticles and color changes, about the planned insertion angle to the image display 230 (Gilboa: Fig. 2; [0063, 0091]).
With regard to claim 6, Gilboa discloses wherein the orientation localizer, patch or sticker, has an adhesive backing to adhere to the patient [0082].
With regard to claim 9, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer, 1, includes an external display unit communicatively-coupled to a rotary encoder, scale 4a, via an external cable, cable connecting coil 6 to 1, to display information about the orientation localizer, 1 (Arimitsu: Fig. 1; [0084, 0154]).
claim 10, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer includes a fixed display unit, monitor, communicatively-coupled to a rotary encoder, 4a, via a bus to display information about the orientation localizer (Arimitsu: Fig. 1; [0075, 0084, 0154]).  It is noted that computer systems necessarily rely on a bus for transmitting data to the various components of the computer.
Regarding claim 11, Gilboa discloses a computer-implemented medical guidance method comprising: indicating a skin entry point on a patient, by a mountable orientation localizer, patch or sticker, including a plurality of fiducial markers, 310 – 313, and having a localized plane, common plane (Gilboa: Figs. 3a – 5b; [0011 – 0023, 0076]); acquiring a plurality of medical images of the patient with the orientation localizer, patch or sticker containing fiducial points, mounted on the patient (Gilboa: Fig. 2; [0020, 0022, 0063]); identifying at least one medical image on which the orientation localizer having the localized plane is shown (Gilboa: Fig. 2; [0020, 0030, 0072]); registering a position and orientation of the orientation localizer with the at least one medical image by matching a known layout of the fiducial markers to at least one fiducial marker, reference marks, or to a center of the fiducial markers shown in the at least one medical image (Gilboa: [0003, 0064 – 0069, 0072]); computing, based on the at least one medical image on which the orientation localizer is shown, a cross sectional image (Gilboa: [0020]) which is parallel to the localized plane (Ungi: Fig. 12; [0067]), determining, based on the cross sectional image, an insertion plane perpendicular to the localized plane, through triangulation calculations (Gilboa: [0003]), and an insertion trajectory at an angle to the localized plane (Arimitsu: Fig. 1; [0079, 0085]); and displaying, on an image display, 230, the at least one cross sectional image on the localized plane and/or the insertion needle 10, with the orientation localizer, 1, through the skin entry point, P, to a target position inside the patient according to the insertion trajectory (Arimitsu: Figs. 1 – 2; [0079, 0085, 0154, 0227]).
With regard to claim 12, Gilboa in view of Arimitsu and Ungi discloses arranging angular scales, a portion of 4a, on the orientation localizer, 1, so as to indicate an angular position of the insertion plane with respect to a reference point, a previously unused portion of 4a, on the localized plane; computing a target angular scale corresponding to the insertion plane displayed on the image display; and displaying, on the image display, the target angular scale together with the localized plane, via a display device (Arimitsu: Fig. 1; [0075, 0084, 0154]).
Regarding claim 13, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer includes a stable body, 3, which includes the plurality of fiducial markers, 7, and a rotatable body, 4, which includes an insertion-plane indicator and a rotary encoder, 4a; and wherein the method further comprises: exchanging, between the orientation localizer and the rotary encoder, encoder data of the angular position of the insertion-plane indicator, determining the cross sectional image of an anatomy of the patient on the insertion plane, insertion direction, corresponding to the angular position of the insertion-plane indicator (Arimitsu: Fig. 5; [0075, 0076, 0084, 0154]).
With regard to claim 14, Gilboa in view of Arimitsu and Ungi disclose determining information about a planned insertion angle to insert the needle-like medical tool, needle 10 (Arimitsu: Fig. 1; [0085]), from the localized plane along the insertion plane, through triangulation calculations (Gilboa: [0003, 0091]), and sending the information, guidance information in the form of size variable cross and star reticles and color changes, about the planned insertion angle to the image display, 230 (Gilboa: Fig. 2; [0063, 0091]).
Regarding claim 16, Gilboa discloses adhering the orientation localizer to the patient [0082].
	With regard to claim 19, Gilboa in view of Arimitsu and Ungi discloses wherein the orientation localizer includes an external display unit, monitor, communicatively-coupled to a rotary encoder, scale 4a, via an external cable, cable connecting coil 6 to 1, and wherein the method further comprises displaying information about the orientation localizer on the external display unit (Arimitsu: Fig. 1; [0084, 0154]) (Gilboa: [0087]).
	Regarding claim 20, Gilboa in view of Arimitsu and Ungi discloses displaying information about the orientation localizer, wherein the orientation localizer includes a fixed display unit communicatively-coupled to a rotary encoder, 4a, via a bus, wherein the method further comprises displaying information about the orientation localizer on the fixed display unit  (Arimitsu: Fig. 1; [0075, 0084, 0154]) (Gilboa: [0087]).  It is noted that computer systems necessarily rely on a bus for transmitting data to the various components of the computer.

Allowable Subject Matter
Claim(s) 5, 15 and 21 – 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
Regarding claims 5 and 15, in combination with the other limitations as claimed, the orientation localizer being integrated within a rotatable body and the rotatable body including a touchscreen interface, and the orientation localizer including LEDs arrayed along the circumference of the rotatable body that light to indicate the insertion plane is not shown or suggested by the prior art of record.
Regarding claims 21 – 26, in combination with the other limitations as claimed, a needle guidance device having a base plate with fiducial markers, moveable ring, rotary encoder having a sensor board and circuit box having a memory unit and microcontroller which enable the device, in communication with a computer, to compute geometry of the fiducial markers in the medical images and of the guidance device is not shown or suggested by the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793